Citation Nr: 1048188	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  10-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for the one-time payment from 
the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2010 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the Filipino 
Veterans Equity Compensation Fund are not met.  38 U.S.C.A. § 
501(a) (West 2002); American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 
3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist claimants in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory interpretation 
and/or the claim is barred as a matter of law.  See Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 
C.F.R. 
§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of 
law, entitlement to the benefit claimed cannot be established); 
38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue 
assistance with regard to a claim requesting a benefit to which 
the claimant is not entitled as a matter of law).  Here, 
resolution of the claim is wholly dependent on interpretation of 
the applicable laws and regulations pertaining to basic 
eligibility for VA benefits, as the appellant does not contend 
that he served with the U.S. Armed Forces proper, and as the 
certifying agency has made its determination concerning the 
qualifying nature of any other service.  The Board notes that the 
certifying agency was provided with copies of the relevant 
nonservice-department records in making its determination.  See 
Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  The VCAA is 
therefore inapplicable and need not be considered in this case.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-
2004.

The Board notes in any event that the appellant clearly is on 
actual notice of the information and evidence necessary to 
substantiate his claim.  He has provided information about his 
service unit, and more importantly has provided supporting 
documentation.  He clearly is aware that to substantiate the 
claim, the record must show the requisite qualifying service.

Analysis

Under the American Recovery and Reinvestment Act, a new one-time 
benefit is provided for certain Philippine veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted Feb. 17, 2009).  Payments for eligible persons will be 
either in the amount of $9,000 for non-United States citizens, or 
$15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service . . ."  However, nothing in 
the act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (d) provides that an eligible person is any 
person who (1) served:

(A) before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States; or 

(B) in the Philippine Scouts under section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was 
discharged or released from service described in paragraph (1) 
under conditions other than dishonorable.

In this case, the appellant contends that he served in the 
Philippine Commonwealth Army from June 1938 until April 1945.  In 
November 2009, pursuant to a request for information from the RO 
in Manila, the National Personnel Records Center (NPRC) reported 
that the appellant had no service as a member of the Philippine 
Commonwealth Army, including recognized guerrilla service, in the 
service of the United States Armed Forces.  Further, the Board 
notes that he has not submitted a Form DD-214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1), nor has 
he indicated that such documentation exists.

The appellant has submitted certain documents from the Republic 
of the Philippines.  However, these fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of service 
because they are not official documents of the appropriate United 
States service department but rather documents from the 
Philippine government.  As such, the documents may not be 
accepted by the Board as verification of service for the purpose 
of determining eligibility for VA benefits, including one-time 
payment from the Filipino Veterans Equity Compensation Fund.

In sum the NPRC has certified that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
recognized guerrilla service, in the service of the United States 
Armed Forces.  This verification is binding on VA such that VA 
has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet App. 530, 532 (1992).  Recognition of service by 
the Philippine Government is not sufficient for benefits 
administered by VA.

Based upon the record in this case, the appellant had no 
qualifying service.  He therefore does meet the basic eligibility 
criteria for establishing entitlement to the one-time payment 
from the Filipino Veterans Equity Compensation Fund.


ORDER

Basic eligibility for a one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


